

Exhibit 10.7


FOURTH MODIFICATION TO NOTE AND LOAN AGREEMENT
AND REAFFIRMATION OF GUARANTY


Lakeland Industries, Inc.
Attn: Christopher J. Ryan, Chief Executive Officer and
Gary Pokrassa, Chief Financial Officer
701-07 Koehler Avenue
Ronkonkoma, New York 11779
(Individually and collectively, the "Borrower")


Laidlaw, Adams & Peck, Inc.
701-07 Koehler Avenue
Ronkonkoma, New York 11779
and
Lakeland de Mexico S.A. de C.V.
701-07 Koehler Avenue
Ronkonkoma, New York 11779
and
Lakeland Industries Europe Limited
701-07 Koehler Avenue
Ronkonkoma, New York 11779
and
Lakeland Protective Wear Inc.
701-07 Koehler Avenue
Ronkonkoma, New York 11779
and
Qing Dao Maytung Healthcare Co., Ltd.
701-07 Koehler Avenue
Ronkonkoma, New York 11779
and
Weifang Lakeland Safety Products Co., Ltd.
701-07 Koehler Avenue
Ronkonkoma, New York 11779
and
Weifang Meiyang Protective Products Co., Ltd.
701-07 Koehler Avenue
Ronkonkoma, New York 11779
and
Qualytextil S.A.
Industrias Lakeland S.A. de C.V.
701-07 Koehler Avenue
Ronkonkoma, New York 11779
and
Lakeland Protective Real Estate, Inc.
701-07 Koehler Avenue
Ronkonkoma, New York 11779
and
Lakeland Industries, Inc., Agencia en Chile
701-07 Koehler Avenue
Ronkonkoma, New York 11779
and
Lakeland Japan, Inc.
701-07 Koehler Avenue
Ronkonkoma, New York 11779
and
RFB Lakeland Industries Private Limited
701-07 Koehler Avenue
Ronkonkoma, New York 11779
and
Lakeland India Private Limited
701-07 Koehler Avenue
Ronkonkoma, New York 11779
and
Lakeland Gloves and Safety Apparel Private Limited
701-07 Koehler Avenue
Ronkonkoma, New York 11779

Avenida Bernardino de Campos, nº 98, sala 09, 14º andar
CEP 04004-040, São Paulo, São Paulo
Brazil
(Individually each a “Guarantor” and collectively, the "Guarantors”)


Wachovia Bank, National Association
12 East 49th Street, 43rd Floor
New York, New York 10017
(Hereinafter referred to as "Bank")




THIS AGREEMENT is entered into as of February __, 2009 by and between Bank,
Borrower, Original Guarantors and New Guarantors.

 
1

--------------------------------------------------------------------------------

 


 
RECITALS


Bank is the holder of a certain Second Amended and Restated Promissory Note in
the original principal amount of up to $30,000,000.00, dated May 13, 2008 (the
“Second Amended Note”), which Second Amended Note was executed and delivered by
Borrower pursuant to the Third Modification, as defined below, and which Second
Amended Note evidences a certain loan from Bank to Borrower in the original
principal amount of up to $30,000,000.00 (the "Loan"), and certain other loan
documents executed in connection therewith;


The Second Amended Note is made pursuant to and secured by the terms of a
certain Loan Agreement dated July 7, 2005 (as amended from time to time, the
"Loan Agreement"), which Loan Agreement was amended by a certain Modification to
Note and Loan Agreement and Reaffirmation of Guaranty (the “First Modification”)
dated September 1, 2005, further amended by a certain Second Modification to
Note and Loan Agreement and Reaffirmation of Guaranty dated as of  December 7,
2007 (the “Second Modification”), and further amended by a certain Third
Modification to Note and Loan Agreement and Reaffirmation of Guaranty dated as
of  May 13, 2008 (the “Third Modification” and collectively with this Agreement,
the Second Amended Note, the First Modification, the Second Modification, the
Third Modification, the Guarantees as hereafter defined, and all of the other
documents which evidence or secure such Loan, the "Loan Documents");


Borrower has requested that Bank modify certain covenants set forth in the Loan
Agreement, and Bank has agreed to such modifications;


In consideration of the modifications made herein to the Loan Agreement, each
Guarantor has agreed to reaffirm its Unconditional Guaranty (individually a
“Guaranty” and collectively, the “Guarantees”), dated July 7, 2005, December 7,
2007 and May 13, 2008, as the case may be;


Pursuant to the terms of the Third Modification, Lakeland Do Brasil
Empreendimentos E Participacoes Ltda. (“Lakeland Do Brasil”) and Qualytextil
S.A. executed and delivered their respective Unconditional Guarantees dated as
of May 13, 2008, and secured such Unconditional Guarantees by a grant of a first
priority security interest in all of their respective assets;


Borrower requested and Bank consented to Lakeland Do Brasil being merged into
Qualytextil S.A., and Borrower and Qualytextil S.A. have represented and
warranted to Bank that Qualytextil S.A. now has full title and ownership
interest in all assets that may have been previously owned by Lakeland Do
Brasil, including without limitation all accounts receivable and inventory, and
that Bank continues to have a first priority security interest in all such
assets;


Pursuant to the terms of certain General Security Agreements and Blocked
Agreements dated as of January 27, 2009, Lakeland Protective Wear Inc. and
Lakeland Protective Real Estate, Inc. (collectively, the “Canadian Guarantors”)
granted to Bank a first priority security interest in all of their respective
assets in order to secure their respective Guarantees;


Bank and the Canadian Guarantors have agreed that certain Riders, as hereafter
defined, be attached to their respective Guarantees;


Borrower and Guarantor hereby certify to Bank that Lakeland de Mexico S.A. de
C.V. was dissolved on November 1, 2007, and that RFB Lakeland Industries Private
Limited changed its name to Lakeland India Private Limited on October 30, 2006;


In consideration of Bank's agreement to modify the Loan and the other agreements
contained herein, the parties agree as follows:

 
2

--------------------------------------------------------------------------------

 



AGREEMENT


ACKNOWLEDGMENT OF BALANCE.  Borrower and Guarantor acknowledge that the most
recent Commercial Loan Invoice sent to Borrower with respect to the Obligations
under the Second Amended Note is correct.




MODIFICATIONS.


1. The Loan Agreement is hereby modified as follows:


a)  The subsection of the Loan Agreement entitled “Permitted Acquisitions”, set
forth in the Section of the Loan Agreement entitled “Additional Covenants”, as
previously modified by the Third Modification, is hereby deleted in its
entirety, and the following is substituted therefor:


 
(e) Permitted Acquisitions.  Borrower shall be permitted to make an acquisition
of assets of a targeted entity and make additional investments in such targeted
entity after acquisition (collectively “Permitted Acquisitions”) provided that
(i) the acquisition consideration for any single Permitted Acquisition as well
as the aggregate acquisition consideration for all Permitted Acquisitions over
the term of the facility shall be subject to certain limitations as referenced
below, (ii) no Default exists or would exist after giving effect thereto, and
(iii) the Borrower has complied with all documentation requirements for a
Permitted Acquisition, including but not limited to financial statements of the
target entity to be acquired, a copy of the relevant purchase agreement, and a
pro forma balance sheet and income statement of the Borrower after giving effect
to the proposed Permitted Acquisition.  Advances for Permitted Acquisitions
shall not exceed $8,000,000.00 for an individual transaction, or $15,000,000.00
in the aggregate during any twelve month period.  The target company shall be in
the same line of business as Borrower, and shall involve assets and operations
domiciled in the United States, or in the case of a foreign Permitted
Acquisition, the business to be acquired shall be acquired by the Borrower or a
Guarantor (as defined above).  The Bank shall, in any event, receive an
enforceable first priority security interest, in Bank’s sole judgment, in all
assets acquired by Borrower or such guarantor.  With regard to foreign Permitted
Acquisitions only, during the term of the Note, Advances for Permitted
Acquisitions with respect to which Bank shall not receive an enforceable first
priority security interest, in Bank’s sole judgment, shall not exceed
$7,500,000.00.  Borrower hereby represents and warrants that as of the date of
this Fourth Modification Agreement, the only foreign Permitted Acquisitions made
by Borrower with respect to which Bank has not received an enforceable first
priority security interest are set forth on SCHEDULE A attached hereto and made
a part hereof.



Such modification shall not be construed as Bank’s consent to any other
acquisitions by Borrower or any subsidiary or affiliate of Borrower which would
not otherwise be in full compliance with the terms and conditions set forth
above.


b)  The last sentence of the Section of the Loan Agreement entitled “Annual
Financial Statements”, is hereby deleted in its entirety, and the following is
substituted therefor:


 
In addition to the foregoing, Borrower shall also deliver, simultaneously with
such annual consolidated financial statements, Borrower’s unaudited
management-prepared annual consolidating financial statements, including,
without limitation, a balance sheet, and profit and loss statement, with respect
to Borrower and its subsidiaries, affiliates and parent or holding company, as
applicable, and in reasonable detail, prepared in conformity with generally
accepted accounting principles, applied on a basis consistent with that of the
preceding year.”


 
3

--------------------------------------------------------------------------------

 



c) The Section of the Loan Agreement entitled “Periodic Financial Statements”,
is hereby deleted in its entirety, and the following is substituted therefor:


 
Periodic Financial Statements.  Borrower shall deliver to Bank, within 45 days
after the end of each fiscal quarter, unaudited management-prepared quarterly
financial statements including, without limitation, a balance sheet, profit and
loss statement and statement of cash flows, with supporting schedules; all on a
consolidated and consolidating basis with respect to Borrower and its
subsidiaries, affiliates and parent or holding company, as applicable (provided
that no statement of cash flow or supporting schedules will be required to be
included with consolidating schedules), all in reasonable detail and prepared in
conformity with generally accepted accounting principles, applied on a basis
consistent with that of the preceding year.  Such statements shall be certified
as to their correctness by a principal financial officer of Borrower and in each
case, if audited statements are required, subject to audit and year-end
adjustments.



Except as modified hereby, all terms and conditions of the Loan Agreement,
including without limitation all financial covenants, shall remain unmodified
and in full force and effect.


2. Canadian Guarantors hereby agree that those certain riders set forth on
SCHEDULE B attached hereto and made a part hereof (the “Riders”) shall be deemed
to be made a part of and incorporated into their respective Guarantees as if
originally set forth therein.  Borrower and each of the other Guarantors hereby
consent to the addition of the Riders to the respective Guarantees of the
Canadian Guarantors, and agree that their obligations under the Loan Documents
or Guarantees shall not be impaired or their liability thereunder reduced as a
result of the addition of said Riders to the Guarantees of the Canadian
Guarantors.


3.  Borrower and Guarantors hereby acknowledge and agree that Lakeland Do Brasil
is no longer in existence as of the date hereof, and agree that Lakeland Do
Brasil’s merger into Qualytextil S.A. shall not constitute a waiver, release or
termination of any of the obligations of Borrower or any Guarantor to Bank, or a
relinquishment of any of the rights or remedies of Bank against Borrower or any
Guarantor.


4.  Except as modified herein, all other terms, covenants and conditions set
forth in any Loan Document shall remain unmodified and in full force and effect.


ACKNOWLEDGMENTS AND REPRESENTATIONS. Borrower and each Guarantor acknowledge and
represent that the Second Amended Note, the Loan Agreement, the Guaranty, and
all other Loan Documents, as amended hereby, are in full force and effect
without any defense, counterclaim, right or claim of set-off; that, after giving
effect to this Agreement, no default or event that with the passage of time or
giving of notice would constitute a default under the Loan Documents has
occurred; that all representations and warranties contained in the Loan
Documents are true and correct as of this date; that all necessary action to
authorize the execution and delivery of this Agreement has been taken; and that
this Agreement is a modification of an existing obligation and is not a
novation.


REAFFIRMATION OF GUARANTY.    Each Guarantor hereby acknowledges that it has and
shall receive direct financial benefit from the Loan and from the modifications
set forth herein, and hereby waives any defense it may have to its guaranty of
the Guaranteed Obligations, as defined in the Guarantees, based upon a lack of
or failure of consideration.  Each Guarantor hereby consents to the
modifications contained herein and hereby ratifies and confirms: (a) that it
unconditionally guarantees to Bank the payment and performance from and by
Borrower of the Guaranteed Obligations, as defined in the Guarantees, upon the
terms and conditions set forth therein, (b) such Guaranteed Obligations include,
without limitation, the Second Amended Note and Loan Agreement as modified
hereby, and (c) that their Guarantees shall not be impaired or their liability
thereunder reduced as a result of any amendments or modifications to any other
Guarantees of the Guaranteed Obligations subsequent to the date of their
Guarantees.  Each

 
4

--------------------------------------------------------------------------------

 

Guarantor acknowledges that their reaffirmation and ratification of their
Guarantees is a material inducement for Bank to enter into this Agreement and
that Bank would not do so without said reaffirmation and ratification. This
Agreement and the Guarantees are each Guarantor’s valid and binding obligation
enforceable against each of them in accordance with their terms.


COLLATERAL. Borrower and each Guarantor acknowledge and confirm that there have
been no changes in the ownership of any collateral pledged to secure the
Obligations or the Guaranteed Obligations, as defined in the Guaranty
(collectively the "Collateral") since the Collateral was originally pledged, and
that Borrower has legal title to all Collateral and no Guarantor has legal title
to any Collateral (except as previously disclosed in writing to Bank); Borrower
and each Guarantor acknowledge and confirm that the Bank has existing, valid
first priority security interests and liens in the Collateral; and that such
security interests and liens shall secure Borrowers’ Obligations to Bank,
including any modification of the Note or Loan Agreement made hereunder, and all
future modifications, extensions, renewals and/or replacements of any of the
Loan Documents.


MISCELLANEOUS.  This Agreement shall be construed in accordance with and
governed by the laws of the applicable state as originally provided in the Loan
Documents, without reference to that state's conflicts of law principles.  This
Agreement and the other Loan Documents constitute the sole agreement of the
parties with respect to the subject matter thereof and supersede all oral
negotiations and prior writings with respect to the subject matter thereof.  No
amendment of this Agreement, and no waiver of any one or more of the provisions
hereof shall be effective unless set forth in writing and signed by the parties
hereto.  The illegality, unenforceability or inconsistency of any provision of
this Agreement shall not in any way affect or impair the legality,
enforceability or consistency of the remaining provisions of this Agreement or
the other Loan Documents.  This Agreement and the other Loan Documents are
intended to be consistent.  However, in the event of any inconsistencies among
this Agreement and any of the Loan Documents, the terms of this Agreement, and
then such Loan Document, shall control.  This Agreement may be executed in any
number of counterparts and by the different parties on separate
counterparts.  Each such counterpart shall be deemed an original, but all such
counterparts shall together constitute one and the same agreement.  Terms used
in this Agreement which are capitalized and not otherwise defined herein shall
have the meanings ascribed to such terms in the Loan Agreement.


PATRIOT ACT NOTICE.  To help fight the funding of terrorism and money laundering
activities, Federal law requires all financial institutions to obtain, verify,
and record information that identifies each person who opens an account.  For
purposes of this section, account shall be understood to include loan accounts.


WAIVER OF JURY TRIAL.  BORROWER AND EACH GUARANTOR HEREBY WAIVE TRIAL BY JURY IN
ANY COURT IN ANY SUIT, ACTION OR PROCEEDING ON ANY MATTER ARISING IN CONNECTION
WITH THIS AGREEMENT OR ANY OTHER LOAN DOCUMENT OR IN ANY WAY RELATED TO THE
FINANCING TRANSACTIONS OF WHICH THIS AGREEMENT IS A PART AND/OR THE DEFENSE OR
ENFORCEMENT OF ANY OF BANK'S RIGHTS OR REMEDIES.


BORROWER AND EACH GUARANTOR ACKNOWLEDGE THAT IT MAKES THE FOREGOING WAIVERS
KNOWINGLY AND VOLUNTARILY AFTER CONSULTATION WITH ITS ATTORNEY.


PLACE OF EXECUTION AND DELIVERY.  Borrower and each Guarantor hereby certify
that this Agreement and the Loan Documents were executed in the State of New
York and delivered to Bank in the State of New York.


IN WITNESS WHEREOF, Borrower, Bank and each Guarantor have signed and sealed
this Agreement the day and year first above written.



 
5

--------------------------------------------------------------------------------

 






     
WITNESSES:
     
 Lakeland Industries, Inc.
     
____________________
           
 By:
 /s/ Gary A. Pokrassa
____________________
 
Gary A. Pokrassa, Chief Financial Officer
                   
 Laidlaw, Adams & Peck, Inc.
____________________
           
 By:
 /s/ Gary A. Pokrassa
____________________
 
 Gary A. Pokrassa, Chief Financial Officer
       
 Lakeland de Mexico S.A. de C.V.
____________________
           
 By:
/s/ Gary A. Pokrassa
   
 Gary A. Pokrassa, Chief Financial Officer
                   
 Lakeland Industries Europe Limited
____________________
           
 By:
 /s/ Gary A. Pokrassa
____________________
 
 Gary A. Pokrassa, Chief Financial Officer
             
 Lakeland Protective Wear Inc.
____________________
           
 By:
 /s/ Gary A. Pokrassa
____________________
 
 Gary A. Pokrassa, Chief Financial Officer
                   
 Qing Dao Maytung Healthcare Co., Ltd.
____________________
           
 By:
/s/ Gary A. Pokrassa
____________________
 
 Gary A. Pokrassa, Chief Financial Officer
     




 
6

--------------------------------------------------------------------------------

 




             
 Weifang Lakeland Safety Products Co., Ltd.
____________________
           
 By:
_/s/ Gary A. Pokrassa
____________________
 
 Gary A. Pokrassa, Chief Financial Officer
                   
 Weifang Meiyang Protective Products Co., Ltd.
____________________
           
 By:
/s/ Gary A. Pokrassa____
____________________
 
 Gary A. Pokrassa, Chief Financial Officer
             
 Industrias Lakeland S.A. de C.V.
____________________
           
 By:
/s/ Gary A. Pokrassa
____________________
 
 Gary A. Pokrassa, Chief Financial Officer
       
 Lakeland Protective Real Estate, Inc.
____________________
           
 By:
/s/ Gary A. Pokrassa
____________________
 
 Gary A. Pokrassa, Chief Financial Officer
                         
 Lakeland Industries, Inc., Agencia en Chile
____________________
           
 By :
/s/ Gary A. Pokrassa
____________________
 
 Gary A. Pokrassa, Chief Financial Officer
             
 Lakeland Japan, Inc.
____________________
           
 By:
/s/ Gary A. Pokrassa
____________________
 
 Gary A. Pokrassa, Chief Financial Officer
                   
 RFB Lakeland Industries Private Limited




 
7

--------------------------------------------------------------------------------

 



____________________
           
 By:
 /s/ Gary A. Pokrassa
____________________
 
 Gary A. Pokrassa, Chief Financial Officer
             
 Lakeland India Private Limited
____________________
           
 By:
 /s/ Gary A. Pokrassa
____________________
 
 Gary A. Pokrassa, Chief Financial Officer
                   
 Lakeland Gloves and Safety Apparel Private Limited
____________________
           
 By:
/s/ Gary A. Pokrassa
____________________
 
 Gary A. Pokrassa, Chief Financial Officer
             
 Qualytextil S.A.
____________________
           
 By:
/s/ Gary A. Pokrassa
____________________
 
 Gary A. Pokrassa, Director
                               
 Wachovia Bank, National Association
____________________
           
By:
/s/ Dan O’Donnell
____________________
 
 Dan O’Donnell, Vice President






 
9

--------------------------------------------------------------------------------

 


SCHEDULE A


FOREIGN PERMITTED ACQUISITIONS
(WITHOUT FIRST PRIORITY SECURITY INTEREST IN ASSETS)


Schedule A
Foreign Permitted Acquisitions as of February 25, 2009
Investment in India
      4,900,000
Investment in Chile
      1,170,000
Investment in UK
   500,000
Investment in Japan
     17,000
Investment in Various China entities to be formed
   500,000
Total estimated investment in foreign subsidiaries per permitted acquisitions
provisions of bank doc
      7,087,000
   
Limit per 4th amended loan agreement
      7,500,000
   


 
10

--------------------------------------------------------------------------------

 

SCHEDULE B


RIDERS TO GUARANTEES OF LAKELAND PROTECTIVE WEAR INC.
AND LAKELAND PROTECTIVE REAL ESTATE, INC. (“CANADIAN GUARANTORS”)


 
Gross Up Rider
 
1.
Tax Gross Up.  Any and all payments by the Guarantor hereunder, and any amounts
on account of interest or deemed interest, shall be made free and clear of and
without deduction for any and all present or future taxes, levies, imposts,
deductions, charges or withholdings, and all liabilities with respect thereto,
excluding taxes imposed on net income or franchise taxes of the Bank by the
jurisdiction in which such person is organized or has its principal office (all
such non-excluded taxes, levies, imposts, deductions, charges withholdings and
liabilities, collectively or individually, “Taxes”).  If the Guarantor shall be
required to deduct any Taxes from or in respect of any sum payable hereunder to
the Bank, (i) the sum payable shall be increased by the amount (an “additional
amount”) necessary so that after making all required deductions (including
deductions applicable to additional sums payable under this Paragraph 1) the
Bank shall receive an amount equal to the sum it would have received had no such
deductions been made, (ii) the Guarantor shall make such deductions and (iii)
the Guarantor shall pay the full amount deducted to the relevant governmental
authority in accordance with applicable law.  Notwithstanding any other
provision hereof to the contrary, if the Bank assigns this Guaranty to any other
Person prior to the occurrence of an Event of Default, then in no event shall
the Guarantor be responsible for the payment of any Taxes or other sums under
this Paragraph 1 in excess of the amount that the Guarantor would otherwise be
responsible for if the Bank had not assigned this Guaranty.

 
In addition, the Guarantor agrees to pay to the relevant governmental authority
in accordance with applicable law any present or future stamp or documentary
taxes or any other excise or property taxes, charges or similar levies that
arise from any payment made hereunder or from the execution, delivery or
registration of, or otherwise with respect to, this Guaranty (“Other
Taxes”).  The Guarantor shall deliver to the Bank official receipts, if any, in
respect of any Taxes or Other Taxes payable hereunder promptly after payment of
such Taxes or Other Taxes or other evidence of payment reasonably acceptable to
the Agent.
 
The Guarantor hereby indemnifies and agrees to hold the Bank harmless from and
against Taxes and Other Taxes (including, without limitation, Taxes and Other
Taxes imposed on any amounts payable under this Paragraph 1) paid by such
person, whether or not such Taxes or Other Taxes were correctly or legally
asserted.  Such indemnification shall be paid within ten (10) days from the date
on which any such person makes written demand therefore specifying in reasonable
detail the nature and amount of such Taxes or Other Taxes.
 
Judgment Currency Rider
 
2.
Judgment Currency.  If, for the purpose of obtaining or enforcing judgment
against the Guarantor in any court in any jurisdiction, it becomes necessary to
convert into any other


 
11

--------------------------------------------------------------------------------

 

 
currency (such other currency being hereinafter in this section referred to as
the “Judgment Currency”) an amount due under this Guaranty in any currency (the
“Obligation Currency”) other than the Judgment Currency, the conversion shall be
made at the Exchange Rate prevailing on the business day immediately preceding
(a) the date of actual payment of the amount due, in the case of any proceeding
in the courts of New York or in the courts of any other jurisdiction that will
give effect to such conversion being made on such date, or (b) the date on which
the foreign court determines, in the case of any proceeding in the courts of any
other jurisdiction (the applicable date as of which such conversion is made
pursuant to this section being hereinafter in this section referred to as the
“Judgment Conversion Date”).
 
If, in the case of any proceeding in the court of any jurisdiction referred to
in the preceding paragraph, there is a change in the Exchange Rate prevailing
between the Judgment Conversion Date and the date of actual receipt of the
amount due in immediately available funds, the Guarantor shall pay such adjusted
amount as may be necessary to ensure that the amount actually received in the
Judgment Currency, when converted at the Exchange Rate prevailing on the date of
payment, will produce the amount of the Obligation Currency which could have
been purchased with the amount of the Judgment Currency stipulated in the
judgment or judicial order at the Exchange Rate prevailing on the Judgment
Conversion Date. Any amount due from the Guarantor under this section shall be
due as a separate debt and shall not be affected by judgment being obtained for
any other amounts due under or in respect of this Guaranty.  “Exchange Rate”
means, in relation to any amount of currency to be converted into another
currency pursuant to this Paragraph 2, the relevant exchange rate as published
in the Wall Street Journal on the relevant date of calculation.
 


 
12

 